 Case 2:19-cv-00633-CW Document 36-1 Filed 01/13/21 PageID.173 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 TATUYOU, LLC
                                                         [PROPOSED] FOURTH AMENDED
           Plaintiff,                                        SCHEDULING ORDER

 v.
                                                                Case No. 2:19-cv-633


 SANIDERM MEDICAL, LLC,                                Honorable District Judge Clark Waddoups

           Defendant.


       Pursuant to Fed. R. Civ. P. 16(b), the court received the Attorney Planning Meeting Report

filed by counsel. The following matters are scheduled. The times and deadlines set forth herein

may not be modified without the approval of the court and on a showing of good cause pursuant

to Fed. R. Civ. P. 6.

                        **ALL TIMES 11:59 PM UNLESS INDICATED**

            Nature of claims and any affirmative defenses:                       Design Patent
                                                                                 Infringement;
                                                                                 invalidity

      a.    Date the Rule 26(f)(1) conference was held?                          03/02/2020

            Have the parties submitted the Attorney Planning                     03/03/2020
      b.
            Meeting Report?

      c.    Deadline for 26(a)(1) initial disclosures?                           02/21/2020

 2.         DISCOVERY LIMITATIONS                                                    NUMBER

      a.    Maximum number of depositions by Plaintiff(s)                        7
            including depositions of experts:




                                                   1
Case 2:19-cv-00633-CW Document 36-1 Filed 01/13/21 PageID.174 Page 2 of 4




     b. Maximum number of depositions by Defendant(s)                        7
        including depositions of experts:

     c.   Maximum number of hours for each deposition                        7
          (unless extended by agreement of parties):

     d. Maximum interrogatories by any party to any party:                   25

     e.   Maximum requests for admissions by any party to                    50 non-
          any party (not counting unlimited requests for                     authentication
          authentication):
                                                                             Unlimited
                                                                             authentication

     f.   Maximum requests for production by any party to                    50
          any party:

     h. The parties shall handle a claim of privilege or protection as trial preparation
        material asserted after production as follows: Include provisions of agreement to
        obtain the benefit of Fed. R. Evid. 502(d).

     i.   Last day to serve written discovery:                               09/08/2020

     j.   Close of fact discovery:                                           03/19/2021

3.        AMENDMENT OF PLEADINGS/ADDING PARTIES                                   DATE

     a.   Last day to file Motion to Amend Pleadings:                        06/19/2020

     b. Last day to file Motion to Add Parties:                              06/19/2020

4.        RULE 26(a)(2) EXPERT DISCLOSURES &                                      DATE
          REPORTS

     Disclosures (subject and identity of experts)

     a.   Party(ies) bearing burden of proof:                                04/20/2021

     b. Counter disclosures:                                                 06/01/2021

     Reports

     a.   Party(ies) bearing burden of proof:                                04/20/2021

     b. Counter reports:                                                     06/01/2021



                                                 2
Case 2:19-cv-00633-CW Document 36-1 Filed 01/13/21 PageID.175 Page 3 of 4




5.        OTHER DEADLINES                                                          DATE

     a.   Last day for expert discovery:                                        07/06/2021

     b. Deadline for filing dispositive or potentially                          08/04/2021
        dispositive motions:

     c.   Deadline for filing partial or complete motions to                    08/24/2021
          exclude expert testimony:



     d. If the parties do not file dispositive or potentially                   09/02/2021 at
        dispositive motions, a Status Conference will be held                   3:30pm
        for purposes of setting a trial date on:

6.        SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                                DATE

     a.   Likely to request referral to a magistrate judge for         No
          settlement conference:

     b. Likely to request referral to court-annexed                    No
        arbitration:

     c.   Likely to request referral to court-annexed                  No
          mediation:

     d. Evaluate case for settlement/ADR on:                                    11/30/2020

     e.   Settlement probability:                                               Fair

                                                                                                T
                                                                                                P
                                                                                                F
7.        TRIAL AND PREPARATION FOR TRIAL

          The court will set a time for trial after the conclusion of
          dispositive motions, or if no dispositive motions are filed, at the
          Status Conference set in paragraph 5.d. above. If the schedule set
          forth herein is not extended, the parties can generally expect that
          trial will be set sometime during the 4th quarter of 2021.

8.        OTHER MATTERS




                                                 3
 Case 2:19-cv-00633-CW Document 36-1 Filed 01/13/21 PageID.176 Page 4 of 4




         Parties should fully brief all Motions in Limine well
         in advance of the pretrial conference.


DATED this ______ day of January, 2021.



                                            BY THE COURT:


                                            _________________________________________
                                            U.S. Magistrate Judge




                                               4
